LINDLEY, District Judge.
After carefully considering the evidence and argument of respective counsel, the court is of the opinion that the patents in suit are invalid for want of invention, and that the product of plaintiff made in pursuance thereof represents merely the ordinary skill of the expe*1021rienced worker in the art in making improvements, within the meaning of those words as defined in repeated decisions of the eourts.
Judge Thomas reached a different conclusion in Hewes v. Gay et al. (D. G.) 11 F.(2d) 165, but it seems manifest to the court, that, had the evidence as to the prior art there presented been of the full and complete character of that in the present record, he would have reached the same conclusion as that here announced. Consequently, following the rules governing comity as announced in Mast, Foos & Co. v. Stover Mfg. Co., 177 U. S. 485, 20 S. Ct. 708, 44 L. Ed. 856, this court should not disregard the record here, in order to reach the result arrived at upon a different state of facts, in a ease where the parties were not the same as those now before the court.
There will be a decree dismissing the plaintiff’s bill for want of equity, at plaintiff’s costs.